Citation Nr: 1001985	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  08-37 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for anxiety disorder with alcohol abuse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1950 to June 
1953.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2007 rating decision 
issued by the RO.

The Veteran and his wife testified before the undersigned 
Veterans Law Judge (VLJ) in a video-conference hearing in 
November 2009.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Anxiety disorder with alcohol abuse is shown to include no 
more than mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
10 percent for the service-connected anxiety disorder with 
alcohol abuse have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.130 Diagnostic Code 9413 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in February 2006 and May 2008.  Those letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claim and 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claim.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).

Effective May 30, 2008, 38 CFR 3.159 was revised to clarify 
that no duty to provide section 5103(a) notice arises "[u]pon 
receipt of a Notice of Disagreement" or when "as a matter of 
law, entitlement to the benefit claimed cannot be 
established."38 C.F.R. § 3.159 (b)(3) 2008.  As the Veteran 
voiced disagreement with the assigned rating for the anxiety 
disorder in a notice of disagreement, no further duty to 
inform the Veteran of the requirements of VCAA exists.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examination has been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letter complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Additional notice as to 
these matters was provided in a letter sent to the Veteran in 
March 2006.  The notice requirements pertinent to the issue 
addressed in this decision have been met and all identified 
and authorized records relevant to the matter have been 
requested or obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

Where a claim for a higher evaluation stems from an initial 
grant of service connection for the disability at issue, 
multiple ("staged") ratings may be assigned for different 
periods of time during the pendency of the appeal.  See 
generally Fenderson v. West, 12 Vet. App. 119 (1999).  Staged 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings from the time the claim is file 
until VA makes a final decision.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7. 

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14.

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled 
by continuous medication
10

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  The 
nomenclature employed in the schedule is based upon the DSM- 
IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

60
?
?51
Moderate symptoms (e.g., flat affect and 
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for anxiety disorder with alcohol abuse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1950 to June 
1953.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2007 rating decision 
issued by the RO.

The Veteran and his wife testified before the undersigned 
Veterans Law Judge (VLJ) in a video-conference hearing in 
November 2009.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Anxiety disorder with alcohol abuse is shown to include no 
more than mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
10 percent for the service-connected anxiety disorder with 
alcohol abuse have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.130 Diagnostic Code 9413 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in February 2006 and May 2008.  Those letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claim and 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claim.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).

Effective May 30, 2008, 38 CFR 3.159 was revised to clarify 
that no duty to provide section 5103(a) notice arises "[u]pon 
receipt of a Notice of Disagreement" or when "as a matter of 
law, entitlement to the benefit claimed cannot be 
established."38 C.F.R. § 3.159 (b)(3) 2008.  As the Veteran 
voiced disagreement with the assigned rating for the anxiety 
disorder in a notice of disagreement, no further duty to 
inform the Veteran of the requirements of VCAA exists.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examination has been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letter complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Additional notice as to 
these matters was provided in a letter sent to the Veteran in 
March 2006.  The notice requirements pertinent to the issue 
addressed in this decision have been met and all identified 
and authorized records relevant to the matter have been 
requested or obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

Where a claim for a higher evaluation stems from an initial 
grant of service connection for the disability at issue, 
multiple ("staged") ratings may be assigned for different 
periods of time during the pendency of the appeal.  See 
generally Fenderson v. West, 12 Vet. App. 119 (1999).  Staged 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings from the time the claim is file 
until VA makes a final decision.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7. 

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14.

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled 
by continuous medication
10

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  The 
nomenclature employed in the schedule is based upon the DSM- 
IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

60
?
?51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).



Factual Background and Analysis

In the appealed rating decision, the RO granted service 
connection for anxiety disorder with alcohol abuse and 
assigned a 10 percent rating for the anxiety disorder 
effective January 13, 2006, the date the claim for service 
connection was received.  

In May 2005, the Veteran sought treatment at the VA for a 
psychiatric disorder.  His primary initial complaints were 
violent nightmares that occurred approximately six times per 
month and symptoms of anxiety and depression.  He reported 
that he had experienced these symptoms for several decades 
(since his military service); however, he had not previously 
sought mental health treatment.

He endorsed symptoms consistent with dissociative disorder, 
major depressive disorder, and alcohol abuse.  He described 
experiencing dissociative episodes that occurred nearly daily 
when he would "zone out" and have intrusive thoughts, 
sometimes auditory hallucinations, about past experiences 
when he believed he was treated unfairly.  The primary theme 
of his thoughts involved a belief that several former co-
workers were out to get him.  During the periods when he 
"zoned out" he heard these co-workers voices and he would 
speak back to them.  He also thought about his time working 
on the cutter in the military.  His wife reported that he 
would talk out loud and make unusual facial expressions.  He 
was unaware of these dissociative episodes until his wife 
intervened.  These dissociative episodes occurred daily and 
lasted anywhere from 15-30 minutes at a time.  He denied 
other psychotic symptoms and repeated he only heard voices 
and saw visions in the context of these episodes.  The 
examiner explained that the Veteran's behavior seemed to be 
most appropriately characterized as dissociative episodes 
with delusional thought content.

The Veteran and his wife reported that he had experienced 
these dissociative episodes and nightmares for several 
decades.  During the nightmares he yelled, struck out and 
occasionally fell out of bed.  As a result he and his wife 
currently slept in separate rooms.  In addition, he reported 
that he experienced a significant increase in depressive 
symptoms 15 years previously.  With the increase in 
depressive symptoms, his dissociative episodes and nightmares 
also increased.  He drank seven to ten beers and mixed drinks 
approximately every 4 days, in part to reduce his mood and 
anxiety symptoms.

The examiner explained a definitive determination regarding a 
diagnosis of PTSD could not be made.  It was possible that 
the Veteran's symptoms, including irritability and anxiety 
were related to the dissociation and depression.  He was 
advised to initiate mental health treatment.

The Veteran and his wife noted that they had a close, 
supportive relationship and were committed to each other.  
This had served as a major source of strength for him and had 
helped to ward of deteriorating functioning in the form of 
increased symptoms of psychological distress.  He was 
diagnosed with dissociative disorder, not otherwise specified 
(NOS), recurrent major depressive disorder and alcohol abuse.  
He was assigned a GAF score of 50.

In an August 2005 VA general mental health treatment record, 
the Veteran reported that he had no problems during the day; 
however, at night when he fell asleep, he had violent 
nightmares with episodes of acting out.  He would holler, 
yell, scream ("help me, help me") and at times would attack 
his wife, leaving her with bruises.  When he woke up, he had 
no recollection of these events.  Every fourth day he would 
drink too much, up to 10 drinks.  His dreams were not 
associated and mood was good during the day.  Paxil did not 
make the symptoms worse.  He had periods, once a week, where 
he would talk to his dead mother when he was awake.  He 
denied symptoms of depersonalization, derealization or 
flashbacks.

His childhood was unremarkable and he joined the Coast Guard 
at age 17.  His first wife died after 29 years of marriage; 
they had three children.  He had been married to his current 
wife for 22 years.  After the military he worked as a meat 
cutter and had been retired for 10 years.  He had few current 
hobbies; however, he did enjoy traveling, although his wife 
would not fly since 9-11.  He had few close friends but was 
close with his wife.

He was alert, oriented, casually dressed and well-groomed.  
He made good eye contact and had no abnormal movements.  His 
speech was normal; mood was euthymic and affect congruent.  
Process was linear and goal oriented and content was reality-
based.  No delusions were evident and he had no suicidal or 
homicidal ideation.  He denied having auditory or visual 
hallucinations.  Insight and judgment were both good.  He 
could not recall dreams or periods when he talked to people 
who have died.

The examiner concluded that the Veteran's nightmares and 
acting out likely represented REM sleep behavior disorder.  
The Veteran also had noted excessive alcohol intake; however, 
his nighttime episodes were not associated with his alcohol 
intake.  His periods of talking to the dead (his mother) 
during the day were associated with his alcohol intake.  He 
denied significant mood dysregulation, though his wife noted 
he was less irritable on Paxil.  The examiner noted the 
Veteran had a terrifying experience in service that he 
relived when exposed to certain triggers (movies, rough 
waters); however, he did not avoid stimuli and did not appear 
to have flashbacks, intrusive thought or recurrent dreams 
with consistent trauma content.

The diagnoses were anxiety disorder, NOS, alcohol abuse, 
parasomnia, NOS (REM sleep behavior disorder).  He was 
assigned a GAF score of 55.  He was continued on his 
medication (Paroxetine) but it was indicated that the need 
for medication would be reevaluated once the sleep disorder 
stabilized and the alcohol abuse was addressed.

Subsequent treatment records document his continued treatment 
for his psychiatric disorders and alcohol abuse.  His 
assigned GAF scores ranged from 55-60.

During a June 2007 VA examination, the Veteran reported that 
his first instance of psychiatric treatment was two years 
earlier when his wife convinced him to seek treatment for his 
terrible nightmares and associated acting out nightmares in 
his sleep which led to physical attacks of his wife.  He 
would attack people in his dreams and sometimes fell to the 
floor.  As a result of this behavior he and his wife slept 
separately.  He believed his problems onset while serving on 
a cutter during his time in the service.  During his service 
he was exposed to very stressful experiences and he believed 
these experiences were the cause of his bad dreams.

The examiner documented the Veteran's history of treatment, 
noting that the Veteran was initially referred for a 
posttraumatic stress disorder (PTSD) assessment in 2005.  In 
the initial treatment record, a definitive determination 
regarding a diagnosis of PTSD could not be made but he was 
diagnosed with dissociative disorder, NOS and recurrent major 
depressive disorder with alcohol abuse and assigned a GAF 
score of 50. 

The Veteran reported that he had difficulty finding a 
medication that was helpful; however, he was prescribed 
Trazodone at night that allowed him to get a good nights rest 
four nights out of the week.  His wife reported that he had 
episodes when he would suddenly get angry and say "get out" 
or swear at her.  These episodes occurred approximately four 
times per week; however, he had no recollection of these 
events.  He also had no recollection of his dreams and only 
knew he was acting them out because he would end up on the 
floor or his wife would describe his behavior to him.  His 
wife was distressed by his actions.   His current dosage of 
Trazodone had been the best medication prescribed for his 
symptoms to date.

The Veteran spent his time working in his yard and visiting 
with his grandchildren or watching television.  He is an avid 
baseball fan.  He regularly exercised and walked.  He smoked 
for 60 years but reportedly quit six months ago.  He had good 
family relationships and got along well with his wife 
children, grandchildren and great-grandchildren.

His early family life was normal; he got along well with his 
family growing up.  He dropped out of school after the 11th 
grade and joined the Coast Guard.  During his service in the 
Coast Guard he was assigned to night watch duties that led to 
the initial manifestations of his anxiety disorder.  During 
service he was treated for anxiety symptoms and he was 
eventually discharged.  Subsequent to service he worked as a 
meat cutter and reported he had successful occupational 
functioning.  He was unsure when his nightmares onset but 
believed that he had been having them for many years.  He 
typically did not remember the content of his nightmares; 
however, he did remember feeling like someone was attacking 
him and he fought back.  His dreams did not appear to be 
related directly to his experiences in the Coast Guard.  
Records indicated an REM sleep disorder, which could account 
for his acting out his dreams at night.

His wife stated that she felt that he had "double 
personalities."  At times he was "terrific" and at other 
times he was suddenly angry and cursing.  She could not 
identify his triggers.  The Veteran acknowledged that at 
times, he was irritable and would overreact in anger; 
however, his memory of these episodes was spotty.  He had 
sleep difficulties partly due to his sleep apnea.  He used a 
CPAP device which provided relief by allowing him to sleep 
through the night and feel well rested.  He typically got 
about eight and one-half hours of sleep at night (sometimes 
more).

He reported feeling hypervigilant (he always looked for exits 
whenever he went into a building); however, he generally had 
no difficulty going shopping or running errands with his 
wife.  In general he was somewhat restless, tense and 
irritable; however, most of the time he enjoyed his family 
relationships and time spent with his grandchildren and 
great-grandchildren.  He and his wife shared a close 
relationship and he had a history of successful occupational 
functioning.

He felt depressed because he tended to worry.  He described 
worry over members of his family.  He denied any problems 
with his appetite and reported that he gained weight after he 
quit smoking.  His energy level was generally adequate and he 
denied ever having any hopelessness or suicidal ideation.  
With regard to panic attacks, he described drifting off into 
"another world" when reading the paper because he had "too 
much on his mind."  However, he was unsure if that was panic 
attacks or just generalized anxiety and worrying.  He often 
socialized by going to the local VFW post and drinking while 
he was there.  His wife was concerned about his drinking and 
he admitted to often drinking to excessive amounts.  He 
denied any history of drug use and his wife closely monitored 
his medication regimen.

The Veteran was casually and neatly dressed and groomed and 
appeared his stated age.  His wife accompanied him to the 
examination room to report episodes where the Veteran had no 
recollection of events.  He was appropriate and cooperative 
and had a pleasant and euthymic affect.  He was somewhat 
tense and spoke with a mild stutter.  There was no evidence 
of delusional processes and he denied having auditory or 
visual hallucinations.  However, he reported that his wife 
described episodes where he spoke with his mother or a 
friend, both of whom were deceased (he had no recollection of 
these episodes).  He felt his memory was fine.  He was 
oriented to date, month, year and day of the week.  He could 
spell the word "world" backwards and could count down from 
100 by serial 7s (he did make one error but corrected the 
error when queried).  He could adequately interpret three 
proverbs and could recall three out of four words after a 
brief intervening task.  He could not remember the fourth 
word even when a hint was provided.  He was competent for VA 
purposes.  The diagnosis was anxiety disorder, NOS, 
dissociative disorder, NOS, parasomnia, NOS and alcohol abuse 
(Axis I).  His stressors were mild to moderate related to 
coping with his chronic anxiety and sleep difficulty.  He was 
assigned a GAF score of 60.

The examiner noted that the Veteran had a long history of 
acting out violently in his sleep and being irritable and 
restless, with sudden mood changes, apparent dissociative 
episodes and alcohol abuse.  He had a positive relationship 
with his wife and other family members and had a successful 
work history.  He was able to participate in yard work and 
enjoyed following sports.  It was likely that he experienced 
regular stressful episodes during his period of service and 
even had documented treatment for anxiety during service.  He 
was considered not fit for sea duty and was recommended for 
shore duty his last two months of service.  It was likely 
that he experienced a serious level of anxiety during his 
period of service.

The Veteran did not seek any other type of treatment for 
sleep problems or any psychiatric symptoms until 
approximately 2005, based on the persuasion of his wife.  His 
current medication, Trazodone, has been helpful in 
controlling his symptoms.  He was not particularly distressed 
by his sleep difficulties because he was able to sleep 
through the night four nights a week and at other times did 
not remember his behavior; however, his behavior was 
stressful for his wife.  Also, he was not bothered by his 
dissociative episodes because he had no recollection of the 
episodes; again, this was distressing for his wife.  The 
examiner concluded that the anxiety disorder and alcohol 
abuse were likely related to his period of service; however, 
the dissociative disorder and parasomnia disorders were not 
related to his period of service.

Given its review of the evidence of record, the Board finds 
that the Veteran's service-connected anxiety disorder with 
alcohol abuse is shown to be essentially productive of 
occupational and social impairment due to mild or transient 
symptoms and is controlled by continuous medication.  In this 
regard, the Board notes that in the June 2007 VA examination, 
the Veteran was appropriate and cooperative throughout the 
examination and had a pleasant and euthymic affect.  He was 
somewhat tense and spoke with a mild stutter but there was no 
evidence of delusional processes and he denied any auditory 
or visual hallucinations (although the wife reported he 
sometimes spoke to his mother and friend who were both 
deceased; he had no recollection of this).  His memory was 
intact.  He denied having any feelings of hopelessness or 
suicidal ideation.  He had normal social functioning and had 
good relationships with his wife, children, grandchildren and 
great-grandchildren.  He often socialized at the VFW, 
although he would consume alcohol to excess amounts at these 
events and had no reported difficulty with public places.  He 
had successful occupational functioning and there was no 
indication that he had any problems, occupationally, prior to 
his retirement.  He did get restless, tense and irritable; 
however his medication, Trazodone, offered relief of his 
symptoms.  He had no complaints of sleep difficulties (four 
nights out of the week in slept in excess of eight hours); 
however, his wife did complain during the other nights he had 
violent nightmares (although the Veteran had no recollection 
of these events).  

The examiner concluded that his stressors were mild to 
moderate related to coping with his chronic anxiety and sleep 
difficulty.  The examiner found that the Veteran's anxiety 
and alcohol abuse were related to his period of service but 
the dissociative disorder and parasomnia were unrelated to 
his period of service.  The Veteran was not particularly 
distressed by his symptoms, including the apparent sleep 
disturbances; although, it was distressing to his wife.

The Board is aware that the Veteran was assigned GAF scores 
ranging from 55-60 in the medical evidence of record.  In 
this regard, GAF scores that range from 51-60 are assigned 
for PTSD with moderate symptoms.  A disability evaluation 
shall be assigned based on all the evidence of record that 
bears on occupation and social impairment, rather than solely 
on the examiner's assessment of the level of disability at 
the moment of the examination, or solely on the basis of 
social impairment.  See 38 C.F.R. §§ 4.126 (2009).  Although 
the Veteran's GAF score must certainly be considered in the 
evaluation of the service-connected anxiety disorder, it is 
not dispositive.  Here the examiner found the Veteran's 
anxiety was mild to moderate and he is certainly qualified to 
offer this assessment.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

During the November 2009 Board hearing, the Veteran's wife 
testified that his symptoms were getting worse; mainly 
related to his nightmares and irritability; however, the 
Veteran testified that his medication relieved his symptoms 
and he slept through the night (he also used a CPAP machine 
for sleep apnea) and had no recollection of any nightmares.  
The wife testified that at times, the Veteran got irritable 
or cranky and she would go to her daughter's house.  The 
Veteran did testify that he had daily anxiety attacks, 
especially if he watched a war movie because it reminded him 
of circumstances of his service.  However, he continued to 
socialize with his friends a couple of times a week at the 
VFW, still had good relationships with his family members, 
had no difficulties in going out in public and had no 
reported occupational difficulties prior to his retirement 
after 42 years.

Given the entire record in concert, it is concluded that the 
Veteran's anxiety symptoms are mild and controlled by 
continuous medication, therefore more nearly approximating 
the lower rather than the higher rating.  To warrant an 
increased rating, the Veteran would have to exhibit such 
symptoms (in addition to anxiety) as depressed mood, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment and mild memory loss (such as forgetting 
names, directions or recent events).  Such impairment, 
related to the service-connected anxiety, is simply not 
demonstrated by the record.  For these reasons, an evaluation 
in excess of 10 percent is not warranted.  38 C.F.R. §§ 4.7, 
4.130 DC 9413.

In Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court 
articulated a three-step inquiry for determining whether a 
veteran is entitled to an extraschedular rating.  First, the 
Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation is found 
inadequate because it does not contemplate the claimant's 
level of disability and symptomatology, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether 
the veteran's disability picture requires the assignment of 
an extraschedular rating.  

The Board finds that the disability is not so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards at any time during the pendency 
of the initial evaluation period.  38 C.F.R. § 3.321(b)(1).  
In this regard, the Board notes that the veteran's anxiety 
disorder has not necessitated frequent periods of 
hospitalization and there is no objective evidence that it 
resulted in marked interference with his employment.  The 
facts of this case do not present such an extraordinary 
disability picture such that the Board is required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1), which concern the assignment of 
extra-schedular evaluations in "exceptional" cases.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995); Thun v. Peake, 22 Vet. App. 111, 
115 (2008).


ORDER

An initial evaluation in excess of 10 percent for anxiety 
disorder with alcohol abuse is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


